In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana
              ______________________________

                    No. 06-11-00027-CV
              ______________________________


  LOGGINS LOGISTICS, INC., AND SCOTT BAIRD, Appellants

                              V.

BRADLEY GARREN, INDIVIDUALLY, AND AS NEXT FRIEND OF
          OLIVIA GARREN, A MINOR, Appellee




        On Appeal from the 202nd Judicial District Court
                     Bowie County, Texas
                Trial Court No. 10C1130-202




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Loggins Logistics, Inc., and Scott Baird, appellants, and Bradley Garren, individually, and

as next friend of Olivia Garren, a minor, appellee, have filed with this Court a joint motion to

dismiss the pending appeal in this matter. The parties represent to this Court that the case has

been settled and that the trial court approved the minor’s settlement May 9, 2011. In such a case,

no real controversy exists.

       We grant the motion and dismiss this appeal.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        May 18, 2011
Date Decided:          May 19, 2011




                                                2